Citation Nr: 0708655	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as emphysema.

2.  Entitlement to service connection for a stomach 
condition, including gastroenteritis and gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 until 
December 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  COPD was not incurred in or aggravated by active military 
service.

2.  A stomach condition, including gastroenteritis and GERD, 
was not incurred in or aggravated by active military service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for COPD 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for a grant of service connection for a 
stomach condition, including gastroenteritis and GERD, have 
not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in April 2003, 
May 2003 and July 2003.  These letters effectively satisfied 
the notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims of service 
connection are being denied, no disability rating or 
effective date will be assigned.  Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded VA examinations and provided 
testimony at a March 2005 RO hearing.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as peptic ulcer disease, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).




Chronic Obstructive Pulmonary Disease

The veteran contends he has COPD or emphysema which is 
directly related to his active service.  Specifically, he 
argues that his current disability resulted from his smoking 
during service.  During the March 2005 RO hearing, the 
veteran testified that cigarettes were provided and smoking 
was encouraged during service.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

In June 1998, legislation was enacted prohibiting service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a claimant during the claimant's military 
service. 38 U.S.C.A. § 1103 38 C.F.R. § 3.300.  This section 
applies to claims, such as the present one, which were filed 
after June 9, 1998.  Thus, even if it were established that 
the diagnosed respiratory disability was caused by inservice 
smoking, VA would be precluded from granting service 
connection on this basis. Id.  Service connection may still 
be established for disability from disease or injury which is 
otherwise shown to have been incurred or aggravated during 
service or which became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  Id.  

As the veteran has a current diagnosis of chronic obstructive 
pulmonary disease, the Board will examine whether service 
connection is warranted on a direct basis for this condition.  
Given the current diagnosis, the remaining question is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records reflect treatment for shortness of 
breath and lung problems, including upper respiratory 
infections.  For example, a February 1965 service medical 
record noted shortness of breath and coughing and concluded 
with a diagnosis of chronic lung disease.  A chest X-ray 
performed at that time revealed several small calcifications 
in the left mid lung field having the appearance of a healed 
granular disease.  Multiple phleboliths within a hemangioma 
was the other possibility; however, the radiologist noted 
that it was not possible to determine the exact localization 
on the lateral film.  There was no evidence of active 
pulmonary disease and the cardiac silhouette was normal in 
size and shape.  Another record dated in February 1965 
diagnosed hysterical hyperventilation syndrome.  A March 1965 
service medical record documented treatment for an upper 
respiratory infection.

Although several lung problems were noted during service, the 
December 1966 examination performed in connection with the 
veteran's separation from service noted no abnormalities of 
the lungs and chest.  Similarly, the December 1966 report of 
medical history completed by the veteran reflected no past 
history of pain or pressure in the chest, or chronic cough.  
The veteran did note a history of shortness of breath.

Subsequent records from the veteran's service in the National 
Guard also reflected an inconsistent history of lung 
problems.  For example the July 1989 report of medical 
history performed in connection with the veteran's enlistment 
in the National Guard reflected no history of shortness of 
breath, pain or pressure in the chest, or chronic cough.  The 
July 1989 enlistment examination noted no abnormalities of 
the chest or lungs.  Similarly, a June 1990 examination and 
an April 1995 periodic examination reflected no abnormalities 
of the lungs and chest.  The veteran denied a history of 
shortness of breath, pain or pressure in the chest and 
chronic cough in the April 1995 report of medical history.  
In October 1998, however, a medical certificate listed a 
current medical problem of emphysema.  The physician noted 
the veteran did not need medication for this condition and 
evaluated the veteran as fit with the limitation of no 
running.  

Based on the above service medical records, the veteran 
clearly has an inservice incurrence.  What is missing, 
however, is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the veteran underwent a VA examination in 
September 2004 to assess the presence and etiology of any 
disorder.  The veteran complained of shortness of breath but 
denied a cough.  The veteran indicated he smoked four packs 
per day for 30 years and quit smoking in 1998.  He reported 
he could walk 50 yards before becoming short of breath and 
could climb one flight of stairs.  Walking on an incline 
caused more shortness of breath.  He reported a history of 
pneumonia but denied a history of tuberculosis and asthma.  

On clinical examination the lungs were clear to auscultation 
and percussion without rales, rhonchi or wheezes.  There was 
prolongation of the expiratory phase.  The examiner noted 
visits for shortness of breath, cough and upper respiratory 
infections during service.  He also noted a February 1995 VA 
outpatient treatment visit which diagnosed chronic lung 
disease and referred to a healed granular disease with no 
evidence of active pulmonary disease.  The examiner explained 
this was a common finding for chest x-rays in Mississippi and 
this finding did not cause pulmonary dysfunction and was not 
related to the current diagnosis of COPD.  The examiner noted 
that while the veteran's National Guard records reflected a 
self-reported diagnosis of emphysema; no clinical notes 
corresponded with the diagnosis.  A private physician 
diagnosed COPD in 1997 and subsequent records reflected 
hospitalization for pneumonia and COPD.  The examiner 
explained the COPD noted since 1997 was the same COPD at time 
of the VA examination and was related to the veteran's 
smoking history.  The examiner indicated that the COPD was 
not related to the complaints in the service medical records 
from 1964 to 1966.  

The veteran also provided testimony at a March 2005 RO 
hearing in support of his claim.  The veteran explained that 
smoking was practically encouraged during service and 
reported that he smoked more during service because it 
relieved tension and made him more relaxed.  The veteran 
indicated he was not aware he had a lung problem until the 
late 1990s and went to the VA because of shortness of breath.  
The veteran indicated he was diagnosed with COPD and 
emphysema and the physicians noted that smoking caused it or 
helped to cause it.  The veteran quit smoking in 1998 and 
this stopped the growth of the emphysema.  However, the 
veteran noted he could not carry 50 pounds or walk 50 feet 
without "giving out."  

While the veteran is competent to testify as to the symptoms 
he experienced, there is no indication that the veteran is a 
medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the September 2004 VA examination is the only 
record which expressed an opinion to the etiology of the 
veteran's COPD.  Other medical records of evidence were 
generated with the purpose of recording medical treatment for 
symptoms, and not towards ascertaining the etiology of the 
disease.  The latter form of examination and its attendant 
focus would necessarily be more probative of this inquiry.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Nor is there any evidence of continuity of symptomatology.  
Although there is documented treatment during service, 
subsequent records specifically denied the presence of any 
abnormality of the lungs or chest.  In fact, the first 
diagnosis of any obstructive lung disorder confirmed by 
clinical testing is a June 1997 pulmonary function test from 
a private facility (i.e. approximately 31 years after the 
veteran's separation from service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Without either a medical nexus opinion or evidence of 
continued symptoms since the veteran's discharge from 
service, service connection for COPD is not warranted.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Stomach Condition

The veteran seeks service connection for a stomach condition, 
claimed as abdominal pain and problems.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran has several different diagnosed stomach and 
intestinal conditions.  For example, VA outpatient treatment 
records reflect a current diagnosis of duodenitis.  
Constipation and gastroesophageal reflux disease (GERD) were 
diagnosed during the September 2004 VA examination.  An 
August 1997 VA outpatient treatment record concluded with a 
diagnosis of gastroenteritis and VA outpatient treatment 
records in February 1974 suggested further testing to rule 
out peptic ulcer disease.  The remaining question, therefore, 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between any of the currently diagnosed 
disabilities and the inservice disease or injury.

Service medical records dated in September 1964 reflected 
complaints of abdominal pain.  Some tenderness to palpation 
around the umbilicus was noted.  There was no distension.  
The diagnosis was abdominal pain, etiology unknown.  A record 
dated in May 1965 reflected treatment for hemorrhoids.  
However, these conditions appear to have been acute incidents 
as subsequent records failed to reflect abdominal pain.  For 
example, the December 1966 examination performed in 
connection with the veteran's separation from service noted 
no abnormalities of the abdomen and viscera.  Additionally, 
the veteran denied a history of frequent indigestion, 
stomach, liver or intestinal trouble in the report of medical 
history completed in December 1966.  

Similarly, the July 1989 report of medical history reflected 
no history of frequent indigestion, stomach, liver or 
intestinal trouble.  The veteran did, however, report being a 
patient at the veteran's hospital for a nervous stomach.  The 
physician noted that x-rays found no ulcer and the stomach 
had "cleared up."  The July 1989 examination noted no 
abnormalities of the stomach or abdomen.  The June 1990 
enlistment examination and April 1995 periodic examination 
also noted no abnormalities of the abdomen and viscera.  
Finally, in the April 1995 report of medical history, the 
veteran denied indigestion and stomach, liver and intestinal 
trouble.  

More significantly, there is no competent medical evidence of 
a nexus.  The veteran underwent a VA examination in September 
2004 to assess the presence and etiology of any disorder.  
The veteran complained of abdominal cramping pain which he 
related began between 1963 or 1965.  He described it as a low 
abdominal cramping and reported it did not occur as 
frequently as in the past.  He explained it occurred one to 
two times a month and lasted for 3-4 days.  It occurred if he 
was constipated.  He stated he took a stool softener and may 
go 2-3 days without a bowel movement.  He noted blood in the 
rectum.  He described a history of hemorrhoids and used 
hydrocortisone suppositories one to two times a week.  There 
was no history of peptic ulcer disease.  Indigestion and 
heartburn were diagnosed in 1998.  He denied specific food 
intolerance.  

Clinical examination revealed the abdomen was obese without 
apparent organomegaly or masses.  There was mild diffuse 
tenderness, especially across the lower abdominal area and 
above the umbilicus.  There was no rebound tenderness.  Bowel 
sounds were normoactive.  The diagnoses were constipation and 
GERD.  The examiner noted there was no indication that 
inservice visits for stomach and abdominal pain or viral 
gastroenteritis was chronic.  There was also no evidence that 
the current constipation and GERD were related to the 
veteran's abdominal complaints in 1964 to 1966.  X-rays 
performed at time of examination noted coating in stomach was 
slightly less than ideal and a slightly limiting assessment 
of portion of the stomach.  No thickened folds or definite 
ulcers were visualized.  The duodenal bulb, c-loop and 
proximal mesenteric small bowel showed no abnormalities.  

The veteran also testified at a March 2005 RO hearing. During 
this hearing, the veteran indicated that he had stomach 
problems in service with the main symptom of severe 
constipation.  He indicated he was hospitalized for this 
condition four to five times during service.  The veteran 
related he was treated with a serum to relieve the cramps.  
The veteran indicated he continued to have stomach problems 
after service but ignored it and treated with over-the-
counter medications.  The veteran explained he would treat 
with medications for two to three days when he had the 
problem and then have a lapse of two to three months before 
the problem recurred.  The veteran stated he came to the VA 
for treatment around 1971 or 1972 when the stomach problems 
became severe and he started throwing up.  The veteran 
explained he was hospitalized for two to three weeks at that 
time and was informed he had a spastic colon and an inflamed 
kidney.  The medications provided worked and the veteran 
indicated he did not need to return for treatment until 
around 1986.  The veteran reported he received treatment from 
a private doctor for his stomach condition, but noted the 
records were destroyed.  The veteran indicated he currently 
treated at the VA and was diagnosed with lower acid reflux 
disease and treated with medications.

As explained above, the veteran, as a layperson, is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
majority of the medical evidence of record documenting 
complaints and treatment for stomach problems was generated 
with the purpose of recording medical treatment for symptoms, 
and did not express an opinion as to the etiology of the 
disorder.  Therefore, the only nexus opinion of record is the 
September 2004 VA examination which indicated the current 
conditions were not related to the veteran's abdominal 
complaints during service.  

Nor is there any evidence of continuity of symptomatology.  
The first post-service medical record documenting treatment 
and a diagnosis for a stomach condition is dated in January 
1974 (i.e. approximately 8 years after the veteran's 
separation from service).  The next treatment for a 
gastrointestinal disorder is dated in August 1997.  
Furthermore, the veteran testified that there were gaps in 
his symptoms and treatment.  These gaps in evidence 
constitute negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  While records dated in January and 
February 1974 reflected a diagnosis of possible peptic ulcer 
disease, service connection on a presumptive basis is not 
warranted as this condition was not manifested to a 
compensable degree within one year of the veteran's 
separation from active service, or by December 1967. 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In sum, there is no competent evidence of a nexus between the 
current disability and the complaints during service.  Nor is 
there any evidence of continuity of symptomatology.  There 
can be no doubt from review of the record that the veteran 
rendered honorable and faithful service for which the Board 
is grateful, and the veteran is sincere in his belief that 
his conditions are related to military service.  While the 
Board has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  The Board has also considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

Service connection for a stomach condition, including 
gastroenteritis and gastroesophageal reflux disease, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


